            Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 1 of 30




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



KIAN KELLEY-CHUNG                                     )
9576 Farewell Rd.                                     )
Columbia, MD 21045                                    )
                            Plaintiff,                )
                                                      )
       v.                                             )
                                                      )
ACTING CHIEF OF POLICE                                )
ROBERT J. CONTEE, III                                 )
District of Columbia Metropolitan Police Department   )
(in his official capacity)                            )   Case No. _______________
300 Indiana Avenue, NW                                )
Washington, DC 20001                                  )
                                                      )
DISTRICT OF COLUMBIA METROPOLITAN                     )
 POLICE DEPARTMENT                                    )
300 Indiana Avenue, NW                                )
Washington, DC 20001                                  )
                                                      )
DISTRICT OF COLUMBIA                                  )
A Municipal Corporation                               )
441 Fourth Street, N.W.                               )
Washington, DC 20001                                  )
                                                      )
LIEUTENANT JASON BAGSHAW                              )
District of Columbia Metropolitan Police Department   )
(in his official and individual capacity)             )
300 Indiana Avenue, NW                                )
Washington, DC 20001                                  )
                                                      )
OFFICER S. McCLOSKEY                                  )
District of Columbia Metropolitan Police Department   )
(in his official and individual capacity)             )
300 Indiana Avenue, NW                                )
Washington, DC 20001                                  )
                                                      )
OFFICER D.L. BROWN                                    )
District of Columbia Metropolitan Police Department   )
(in his official and individual capacity)             )
300 Indiana Avenue, NW                                )
Washington, DC 20001                                  )
                                                      )
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 2 of 30




OFFICERS AND OFFICIALS JOHN DOE, 1-10                      )
District of Columbia Metropolitan Police Department        )
(in their official and individual capacities)              )
300 Indiana Avenue, NW                                     )
Washington, DC 20001                                       )
                                                           )
SERVE:                                                     )
The Honorable Mayor Muriel Bowser                          )
Executive Office of the Mayor                              )
1350 Pennsylvania Avenue, NW                               )
Washington, DC 20004                                       )
                                                           )
                                                           )
Karl A. Racine, Attorney General
                                                           )
Office of the Attorney General
                                                           )
 for the District of Columbia
                                                           )
400 6th Street, NW
                                                           )
Washington, DC 20001
                                                           )
                                                           )
                               Defendants.
                                                           )
                                                           )

       COMPLAINT FOR DECLARATORY RULING, INJUNCTIVE RELIEF,
      ACTUAL DAMAGES, PUNITIVE DAMAGES, AND ATTORNEY’S FEES;
                      JURY TRIAL DEMANDED

       KIAN KELLEY-CHUNG, by and through undersigned counsel, submits this Complaint

against Robert J. Contee, III, Acting Chief of the District of Columbia Metropolitan Police

Department; the District of Columbia Metropolitan Police Department; the District of Columbia;

District of Columbia Metropolitan Police Department Lieutenant Jason Bagshaw; District of

Columbia Metropolitan Police Department Police Officers S. McCloskey and D.L. Brown; and

District of Columbia Metropolitan Police Department Police Officers and Officials John Does 1-

10, whose identities Plaintiff anticipates discovering in connection with this action. In support of

his claims, Plaintiff alleges as follows:

                                            INTRODUCTION

       1.      The First Amendment’s protections for freedom of speech and of the press give

journalists and citizens the right to take still or moving photographs from locations open to the


                                                 2
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 3 of 30




public of events occurring in public settings, including any related police presence and activity.

This well-established legal principle has long been enshrined in police department policies across

the country – including those of the District of Columbia Metropolitan Police Department – but

sometimes, “[w]hen wrongdoing is underway, officials have great incentive to blindfold the

watchful eyes of the Fourth Estate.” Index Newspapers LLC v. City of Portland, --- F. Supp. 3d

---, 2020 WL 4883017, at *1 (D. Or. Aug. 20, 2020), emergency stay denied sub nom. Index

Newspapers LLC v. U.S. Marshals Serv., 977 F.3d 817 (9th Cir. 2020).

       2.      In too many instances, the police have swept up newsgatherers and photo-

journalists as part of dragnet arrests, typically made without probable cause, for purposes of

quelling legitimate protest activity, along with the press’ coverage of it. Journalists covering

public events – such as the protests over the killing of Mr. George Floyd and others by the

police, and of police brutality generally – have been subjected to arrest, seizures detention, and

physical mistreatment, simply for practicing their profession.

       3.      Courts have often had to remind the police that the “right to film government

officials, including law enforcement officers, in the discharge of their duties in a public space is a

basic, vital, and well-established liberty safeguarded by the First Amendment.” Glik v. Cuniffe,

655 F.3d 78, 85 (1st Cir. 2011). “Gathering information about government officials in a form

that can readily be disseminated to others serves a cardinal First Amendment interest in protect-

ing and promoting ‘the free discussion of governmental affairs.’” Id. at 82 (quoting Mills v.

Alabama, 384 U.S. 214, 218 (1966)).

       4.      The United States Department of Justice has reinforced this by filing “Statements

of Interest” in cases litigated in the D.C.-Baltimore metroplex as part of its responsibility to

enforce federal civil rights statutes that prohibit state and local law enforcement agencies from




                                                  3
            Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 4 of 30




engaging in conduct that deprives persons of rights under the Constitution and laws of the United

States. It explained that “[t]he right to record police officers while performing duties in a public

place, as well as the right to be protected from the warrantless seizure and destruction of those

recordings, are not only required by the Constitution,” they “are consistent with our fundamental

notions of liberty, promote the accountability of our government officers, and instill public

confidence in the police officers who serve us daily.” Statement of Interest of the United States,

Sharp v. Baltimore City Police Dep’t, No. 1:11-cv-02888-BEL (D. Md. Jan. 10, 2012) at 1

(www.justice.gov/crt/about/spl/documents/Sharp_SOI_1-10-12.pdf); see also Statement of In-

terest of the United States, Garcia v. Montgomery Cty., No. 8:12-cv-03592-TDC (D. Md. Mar. 4,

2013) (www.justice.gov/sites/default/files/crt/legacy/2013/03/20/garcia_SOI_3-14-13.pdf).

       5.      Interference with these rights is a matter of vital concern, because “without jour-

nalists and legal observers, there is only the government’s side of the story to explain why a

‘riot’ was declared and the public streets were ‘closed’ and whether law enforcement acted

properly in effectuating that order.” Index Newspapers LLC, 2020 WL 4883017, at *19.

       6.      This case involves the unlawful arrest, and seizure of photographic equipment and

images and recordings, of a photojournalist and documentarian who, while covering protest

activity in Washington, D.C.’s Adams Morgan neighborhood, was “kettled” with protesters in

mass arrests effectuated by District of Columbia Metropolitan Police Department (“MPD”)

officers. Mr. Kelley-Chung was swept up in the mass arrest despite his informing the police of

his press status, and that he was actively covering the protests. In connection with Mr. Kelley-

Chung’s arrest, officers seized his two cameras and their storage media, and his smartphone,

which he was actively using to cover the protest in his capacity as a journalist and

documentarian.




                                                 4
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 5 of 30




       7.      In taking these actions, MPD officers and officials consciously and deliberately

violated Plaintiff’s constitutional and statutory rights, detained him for nearly a full day, then

released him without pursuing any charges. The MPD compounded the problem by failing to

return Mr. Kelley-Chung’s equipment and the images and recordings they contained at the time

of his release, and further exacerbated the situation by holding his property for ten weeks, despite

repeated requests and efforts seeking its return. The Defendants’ violations of law caused Mr.

Kelley-Chung constitutional, personal, and economic injuries in multiple respects.

       8.      Accordingly, this civil rights action seeks redress for the violation of Mr. Kelley-

Chung’s rights under the United States Constitution, and federal and state law. It challenges the

MPD’s policy, custom and practice of obstructing First and Fourth Amendment rights of the

press to gather, record, and disseminate news and information about events of public interest and

of related police activity in public places. This case presents a disturbing example of the type of

police misconduct directed at photographers that courts and the Justice Department repeatedly

have condemned.

                                            PARTIES

       9.      Plaintiff Kian Kelley-Chung is an independent journalist and documentarian who

most recently has actively covered public protests arising from the killing of George Floyd and

police brutality throughout the summer of 2020. Mr. Kelley-Chung is a National Press Photo-

graphers Association (“NPPA”) member whose work has appeared in such publications as the

Washington Post.

       10.     Defendant Robert J. Contee, III is the Acting Chief of Police for the District of

Columbia Metropolitan Police Department, a position he assumed on January 2, 2021 in

succeeding Peter Newsham, who was at all times herein Chief of Police for the MPD. Chief




                                                 5
              Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 6 of 30




Contee is responsible, and before him Chief Newsham was responsible, in whole and/or part, for

creating, implementing, promulgating, and enforcing the policies, practices and/or customs

complained of, including but not limited to those that prevented Mr. Kelley-Chung from

engaging in lawfully protected and peaceful journalistic activity. The actions of the Chief as

alleged in this Complaint were taken under color of the laws of the District of Columbia. He is

sued in his official capacity.

        11.     Defendant District of Columbia is a municipal corporation organized pursuant to

the laws of the United States with the authority to sue and be sued and is the local government

for the territory constituting the permanent seat of the federal government of the United States.

It is authorized by law to maintain a Police Department that acts through its Chief, Defendant

Robert J. Contee, III, currently serving in an acting capacity, and through the MPD officers and

officials that he oversees.

        12.     At all times relevant herein, Defendant District of Columbia among other things

was responsible for operation of the Defendant District of Columbia Metropolitan Police

Department, an agency of the local government, with the Defendant District of Columbia thus

responsible for the policies, procedures, rules, regulations, and customs set forth and utilized for

the supervision of the MPD and all MPD officers.

        13.     Defendant Jason Bagshaw at all times relevant to this complaint was a duly

appointed police officer with the MPD holding the rank of Lieutenant. His actions alleged in this

complaint were taken under color of the laws of the District of Columbia. He is sued in his

official and individual capacities.

        14.     Defendant S. McCloskey at all times relevant to this complaint was a duly

appointed police officer with the MPD. His actions alleged in this complaint were taken under




                                                 6
              Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 7 of 30




color of the laws of the District of Columbia. He is sued in his official and individual capacities.

Plaintiff anticipates learning his full name through discovery in this action.

        15.     Defendant D.L. Brown at all times relevant to this complaint was a duly

appointed police officer with the MPD. His actions alleged in this complaint were taken under

color of the laws of the District of Columbia. He is sued in his official and individual capacities.

Plaintiff anticipates learning his full name through discovery in this action.

        16.     Defendants Does 1-5, who are sued in their official and individual capacities, are

duly licensed police officers and employees of the Defendant District of Columbia and the MPD,

and were such at all times relevant herein, and effectuated Plaintiff’s arrest and detention, and/or

the seizure and/or retention of his personal property. Plaintiff anticipates learning their identities

through discovery in this action.

        17.     Defendants Does 6-10, who are sued in their official and individual capacities, are

duly licensed police officers and employees of the Defendant District of Columbia and the MPD,

and were such at all times relevant herein, and are supervisory officials whose liability could

include their own culpable action or inaction in, or their acquiescence to, the constitutional

deprivations alleged here, and/or in conduct showing a reckless or callous indifference to the

rights of Plaintiff. Plaintiff anticipates learning their identities through discovery in this action.

                                  JURISDICTION AND VENUE

        18.     This action is brought pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 2000aa-6(a), and

the First, Fourth, and Fourteenth Amendments to the United States Constitution. This Court has

subject matter jurisdiction over all federal claims pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3),

and supplemental jurisdiction over all state law claims pursuant to 28 U.S.C. § 1367.




                                                   7
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 8 of 30




       19.     All prerequisites to bringing suit, if any, including those imposed by District of

Columbia Code Ann. § 12-309, have been satisfied.

       20.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a sub-

stantial part of the events or omissions giving rise to the claims herein occurred in this District

and because all defendants reside in this District.

                                              FACTS

       21.     On the evening of August 13, 2020, Mr. Kelley-Chung was in the Adams Morgan

neighborhood of Washington, D.C. gathering information for a documentary as part of his cover-

age of public protests arising from the killing of George Floyd and police brutality throughout

the summer of 2020. Mr. Kelley-Chung was at the time accompanied by Andrew Jasiura,

Plaintiff’s partner in producing, among other things, documentaries through their production

company, RXNIN LIFE, an independent artist collective that they operate.

       22.     In covering the protests and police presence related to them, Mr. Kelley-Chung

had in his possession and on his person professional photography equipment in the form of a

Nikon D7100 camera body with an SD card and an 18-140mm lens, and a Fuji XT3 camera body

with an SD card and 18-55mm lens, along with a black Samsung Galaxy S10e smartphone, all of

which were in his rightful possession. Both Mr. Kelley-Chung and Mr. Jasiura were wearing

identical shirts bearing the RXNIN LIFE logo and were both known from earlier protests as

members of the collective – i.e., the press – to MPD officers on the scene on August 13, 2020.

       23.     While Mr. Kelley-Chung was walking down the street filming and speaking with

some of the protesters, MPD officers rushed and tackled someone nearby, and several people

rushed in that direction, drawing Mr. Kelley-Chung’s attention. He hastened over to capture the

moment, only to be shoved by an MPD officer.




                                                  8
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 9 of 30




       24.     MPD officers then began surrounding individuals near 18th and Willard Streets in

Adams Morgan, using a technique known as “kettling,” a law enforcement tactic employed as an

ostensible form of riot control that is specifically applied when police chose to criminalize the

presence of individuals in public spaces, by surrounding protesters and refusing to let them leave.

       25.     While MPD officers began making indiscriminate arrests of members of the

public they had “kettled,” Mr. Kelley-Chung continued documenting the scene, until he himself

also was detained and arrested, despite clearly identifying himself as a journalist to the officers.

This did not deter the officers from continuing with their arrest.

       26.     At the same time, MPD officers refrained from arresting or detaining Mr. Jasiura

because he was a member of the press covering the demonstration. Mr. Jasiura stated that Mr.

Kelley-Chung was also a member of the press, but to no avail.

       27.     In response to the repeated statements identifying Mr. Kelley-Chung as a journal-

ist, one nearby officer engaged in the kettling asked Mr. Jasiura if Mr. Kelley-Chung had a press

pass on him, claiming such passes operate like a driver’s license – i.e., if a journalist does not

have one on their person, they will not be treated as a member of the press – which is incorrect

both as a matter of MPD policy and First Amendment law.

       28.     Defendant Lieutenant Bagshaw was among the MPD officers on the scene of Mr.

Kelley-Chung’s arrest and, on information and belief, orchestrated the kettling of protestors, and

of Mr. Kelley-Chung.

       29.     Defendant Officer S. McCloskey grabbed Mr. Kelley-Chung and pushed him into

the “kettle” of persons being arrested.

       30.     Defendant D.L. Brown was Mr. Kelley-Chung’s arresting officer.




                                                 9
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 10 of 30




       31.     Other John Doe MPD officers were involved in Mr. Kelley-Chung’s arrest and

resulting detention.

       32.     Mr. Kelley-Chung’s arrest was utterly baseless and without probable cause. The

arresting officers could not have had a reasonable belief held in good faith that their conduct was

lawful, nor any rational reason to believe Mr. Kelley-Chung was committing any crime or was

about to commit any crime, but they nonetheless placed him under arrest. The arrest was made

without a warrant or legal justification. Barham v. Ramsey, 434 F.3d 565 (D.C. Cir. 2006).

       33.     The MPD officers intended to confine Mr. Kelley-Chung and deprive him of his

liberty when they arrested and placed him in police custody without probable cause.

       34.     In connection with his arrest, and despite being informed of Mr. Kelley-Chung’s

status as a journalist, MPD officers seized his photography equipment, their storage media, and

the images and recordings they contained.

       35.     Mr. Kelley-Chung was transported to the MPD station for the 7th District, where

he was taken to holding and detained in MPD custody for over 18 hours before being released on

August 14, 2020.

       36.     The cell in which the MPD held Mr. Kelley-Chung, at the height of the

coronavirus 19 pandemic, lacked soap, and he was denied access to hand sanitizer for several

hours, until his constant requests during that time resulted in access. Mr. Kelley-Chung was kept

in a small cell with another detainee who lacked a mask and was not provided one by the MPD.

       37.     Mr. Kelley-Chung later learned that the ostensible basis for his arrest was “felony

rioting,” a charge for which there was no arguable basis or probable cause.




                                                10
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 11 of 30




       38.     Upon release from MPD custody, Mr. Kelley-Chung was given a “No Paper/No

Charges” slip indicating he had been arrested for felony rioting, but that no charges were being

pursued. A copy of the “No Paper/No Charges” slip is Exhibit 1 to this Complaint.

       39.     Despite his release, Mr. Kelley-Chung’s photographic equipment, and their con-

tents, were not returned to him, but rather were retained by the MPD.

       40.     The MPD refused even to provide Mr. Kelley-Chung an inventory of his property

seized in connection with his arrest. Mr. Kelley-Chung requested such an inventory, but was

told directly by an officer on duty that MPD would not make out such an inventory for him.

       41.     Mr. Kelley-Chung made repeated inquiries to the MPD in an effort to locate and

recover his seized equipment and its contents, but they yielded neither a substantive response nor

the return of his cameras or phone (or their storage media).

       42.     Beginning on August 20, 2020, Mickey H. Osterreicher, NPPA’s general counsel,

attempted to intervene with the MPD on NPPA-member Kelley-Chung’s behalf, to seek return of

his cameras, phone, and the storage media within and the images and recordings they contained.

Mr. Osterreicher made protracted efforts over the course of the next several weeks attempting to

gain the return of Mr. Kelley-Chung’s property.

       43.     On August 27, 2020, in response to one of Mr. Osterreicher’s attempts to secure

the return of Mr. Kelley-Chung’s property, MPD CID Commander Leslie Parsons stated that

while no update on the progress of return of the equipment was available, search warrants “ha[d]

been submitted to the USAO and are under review.” Astonished, Mr. Osterreicher replied that:

“If indeed the MPD plans to pursue a search of the work product belonging to a journalist, … in

the application someone [must] advise[] the magistrate that the material being sought is such and

[is] protected by the Privacy Protection Act of 1980 (42 U.S.C. § 2000aa et seq.) ….” He also




                                                11
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 12 of 30




asked MPD to explain the basis for its assumption that it could seize and retain a journalist’s

equipment or to seek a search warrant, but received no response. A copy of Mr. Osterreicher’s

exchanges with MPD is Exhibit 2 to this Complaint.

       44.     Mr. Osterreicher and Mr. Kelley-Chung also received no response when the

former wrote MPD on September 4, 2020, to mark 20 days of their having deprived Mr. Kelley-

Chung of his equipment, storage media, and the recordings and images. In fact, after the reve-

lation regarding the search warrants, there were no further communications from the MPD.

       45.     After more than a month of silence, on October 6, 2020, Assistant U.S. Attorney

(“AUSA”) Paul V. Courtney of the United States Department of Justice sent a letter (directly to

Mr. Kelley-Chung, without copying Mr. Osterreicher), stating that Mr. Kelley-Chung’s equip-

ment had been “recovered,” and requesting that Mr. Kelley-Chung “voluntarily turn over the

data” in the cameras that the MPD had seized from him and continued to retain. A copy of the

AUSA letter is Exhibit 3 to this Complaint.

       46.     Undersigned counsel for Mr. Kelley-Chung responded to Mr. Courtney and

confirmed that Mr. Kelley-Chung did not consent to any search or review of information or

images on his cameras or phone, and that he would oppose any subpoena or other legal process

seeking to obtain government access to the devices. A copy of counsel’s correspondence to the

AUSA is Exhibit 4 to this Complaint.

       47.     Counsel’s response to the AUSA also explained that Mr. Kelley-Chung had been

illegally arrested while photographing a public protest and police activity, and that his cameras

and phone were seized at that time, and had since been retained, all in violation of his rights

under the First, Fourth, and Fourteenth Amendments to the United States Constitution, and in

violation of the Privacy Protection Act of 1980, 42 U.S.C. § 2000aa (“PPA”).




                                               12
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 13 of 30




       48.     Mr. Kelley-Chung not only declined the AUSA’s request for access to data, but

counsel demanded on his behalf return of his cameras, smartphone, and other property without

further delay. He also requested that the AUSA and MPD provide the chain of custody of the

seized equipment and property, and confirmation that there had been no search of the cameras

and smartphone, or of their contents or storage media.

       49.     On October 22, 2020, the AUSA replied to confirm that his Office “and the MPD

have been … investigat[ing] events that occurred in and around Adams Morgan … on August

13-14, 2020,” and to express a “belief” that Mr. Kelley-Chung’s equipment “may contain infor-

mation relevant to” the investigation. Nevertheless, the AUSA’s reply also enclosed a letter to

MPD indicating that DOJ had no objection to “disposition of Mr. Kelley-Chung’s property in

accordance with District of Columbia Code,” and that he could thus pick up his seized equipment

and its contents from MPD’s Evidence Control Branch. The AUSA’s reply provided no chain of

custody or confirmation that no search had occurred despite Mr. Kelley-Chung’s requests on

these points; those requests were met with complete silence.      A copy of the AUSA’s reply is

Exhibit 5 to this Complaint.

       50.     However, the AUSA’s reply did “formally request the preservation, pending

potential legal process and until further written notice, of all photographs, videos, audio record-

ings, and other evidence, created or captured on August 13-14, 2020” as stored in Mr. Kelley-

Chung’s equipment or “any removable media contained therein.” The reply offered no legal

basis for this request, or for Mr. Kelley-Chung’s obligation to comply with it.

       51.     On October 23, 2020, Mr. Kelley-Chung retrieved his equipment from the MPD –

10 full weeks after the MPD seized it.




                                                13
                Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 14 of 30




          52.     The property envelope containing Mr. Kelley-Chung’s equipment that he received

upon its retrieval reaffirmed that the “charges placed in connection with the property” involved

alleged “Felony Rioting,” but further noted MPD’s admission that the charges also were based

on “First Amendment Assembly.”          A copy of the property envelop is Exhibit 6 to this Com-

plaint.

          53.     The Defendants’ illegal conduct toward Mr. Kelley-Chung resulted from MPD

policies and/or customs that disregard clearly established rights such as those held by journalists

like Mr. Kelley-Chung, from MPD indifference to misconduct by MPD officers and officials,

and/or failures of training and supervision to require the police to follow the law and established

departmental policies.

          54.     One policy Defendants should have followed was MPD’s General Order on Video

Recording, Photographing, and Audio Recording of Metropolitan Police Department Members,

GO-304.19, effective July 19, 2012 (the “Video Recording General Order”), which ostensibly

covers situations like that involving Mr. Kelley-Chung. The policy was not followed here even

though Mr. Kelley-Chung clearly identified himself as a journalist prior to his arrest.

          55.     The Video Recording General Order recognizes the “First Amendment right to

video record, photograph, and/or audio record MPD members … conducting official business or

while acting in an official capacity in any public space, unless such recordings interfere with

police activity,” and that such activities are “common and lawful activities in Washington D.C.”

          56.     The Video Recording General Order states that “[a]s long as the photographing or

recording takes place in a setting at which the individual has a legal right to be present and does

not interfere with [officer] safety, members [of the police force] shall not … [d]emand that

person’s identification” or “[d]etain that person” (emphasis original). Even if photographing or




                                                 14
              Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 15 of 30




recording impedes or interferes with police duties, officers “may direct the person to move to a

position that will not interfere” but “shall not order the person to stop photographing or

recording.”

       57.      The Video Recording General Order further provides that “[i]f a member has

probable cause to believe that a camera or other recording device contains images or sounds that

are evidence of criminal acts,” officers “shall request that the person either … [v]oluntarily

provide the device or recording medium … or … voluntarily transmit the images or sounds via

text message or electronic mail to the member’s official government electronic mail account”

(emphases added). The General Order emphasizes that “[c]onsent to take possession of a

recording device or medium must be given voluntarily” and that officers “shall not, implicitly or

explicitly, coerce consent to take possession of any recording device or any information thereon”

(emphases added).

       58.      The Video Recording General Order specifies as to recording devices and media

that “[w]arrantless seizure is permissible only when … [t]here is probable cause to believe that

the property holds contraband or evidence of a crime and … exigencies of the circumstances

demand it or some other recognized exception to the warrant requirement is present” (emphasis

added). “Absent exigent circumstances, members shall obtain a search warrant before viewing

photographs or listening to recordings on a camera or on a memory chip that has been seized.”

Determinations of “exigent circumstances” are supposed to be made by the Watch Commander

of MPD’s Civil Investigations Division (CID).

       59.      Another policy relevant to Mr. Kelley-Chung’s circumstance is MPD’s General

Order governing “Media,” GO-204.01, effective April 13, 2001 (the “Media General Order”),

which governs treatment of the press at “events” where “multiple arrests may occur, such as a




                                                15
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 16 of 30




protest.” The Media General Order requires officials in command of such events to “[e]stablish

a perimeter around the event” that nonetheless provides “news media with maximum access to

the scene, without disrupting Department operations.” Similarly, MPD rules governing “Public

Information During First Amendment Assemblies and Mass Demonstrations” under its Standard

Operating Procedures for “Handling First Amendment Assemblies and Mass Demonstrations”

(“First Amendment Assembly SOP”) requires “allow[ing] media representatives reasonable

access to all areas where First Amendment assemblies occur” and “reasonable accommodations

to allow media representatives to use photographic, video, or other equipment … relating to their

reporting of a First Amendment assembly.”

       60.     At the time of Mr. Kelley-Chung’s unlawful arrest, Defendants Bagshaw,

McCloskey and Brown, and the other Defendant John Doe Officers and Officials, failed to apply

these MPD policies. Instead, they arrested Mr. Kelley-Chung rather than treating him as a

journalist, which would have entailed giving him reasonable access to the protest with

reasonable accommodation to allow use of his photographic and video equipment, and/or

removing him to the perimeter established (if any) under the Media General Order.

       61.     Policies and/or customs of the MPD also factored into violation of Mr. Kelley-

Chung’s constitutional rights under its directive on “Recording, Handling and Disposition of

Property Coming into the Custody of the Department,” GO-601.1, effective April 30, 1992 (the

“Property General Order”), which among other things, requires that, “when the decision is made

not to paper a case,” as was the situation with Mr. Kelley-Chung, it requires issuance of a “PD

Form 81-C releasing the property” seized from the arrestee. While the Property General Order

allows classifying property as “evidence,” it states that “when cases are disposed of in court …

by dismissal of the charges,” the standard procedure is to “advise the claimant(s) to make




                                               16
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 17 of 30




arrangements for the return of the property.” The MPD’s “Records Retention” rules under its

First Amendment Assembly SOP require the same.

       62.     Not only does the Property General Order not require any special care with regard

to seized property comprised of implements or outputs of First Amendment activity, based on

the MPD’s retention of Mr. Kelley-Chung’s photographic equipment and images and recordings,

and its tacit (and potentially explicit) agreement to defer return until receiving approval from

officials like AUSA Courtney, it is District of Columbia and MPD policy to seize and retain

cameras and recording media based simply on a “belief” that they might contain information

relevant to any investigation.

       63.     On information and belief, at all times relevant to this complaint, the District of

Columbia has had a policy, custom and practice of failing to supervise and discipline officers

who obstruct and/or prevent members of the media and public from recording public events and

associated police activity conducted in public view, despite its awareness that these violations

happen.

       64.     On information and belief, repeated failure to supervise and discipline shows the

District of Columbia’s and the MPD’s deliberate indifference to the First Amendment rights of

the press and public to record police conduct in public.

       65.     The District of Columbia’s and the MPD’s policy of retaining press-member

arrestees’ photographic equipment and storage media post-release shows deliberate indifference

to the constitutional rights surrounding property that consists of implements and outputs of First

Amendment activity.

       66.     The constitutional violations Mr. Kelley-Chung suffered at the hands of the MPD

and its officers were caused by (a) the District of Columbia’s unconstitutional practices and




                                                17
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 18 of 30




policy; (b) the District of Columbia’s failure to enforce the training it provides its officers about

the First Amendment right of the press and public to record public events and associated police

activity from public locations, and about the rights held in implements and outputs of First

Amendment activity; and (c) the District of Columbia’s failure to supervise and discipline

officers to prevent them from improperly and unlawfully obstructing and/or preventing

individuals from recording public events and associated police activity in public locations.

       67.     The Defendant MPD Officers and Officials callously disregarded Mr. Kelley-

Chung’s rights – and their own sworn obligation to uphold the law – and knowingly deprived

him of his First Amendment rights as a journalist, as well as his rights to due process and to be

free from unreasonable search and seizure.

       68.     As a direct result of the illegal arrest and seizure of his equipment, Mr. Kelley-

Chung was forced to replace his cameras and related equipment in order to continue in his

occupation as a photojournalist, at a cost to him of several thousand dollars. Additionally, Mr.

Kelley-Chung was forced to purchase two new cell phones, and to outlay costs for prepaid cell

phone plans, in connection with which he has had to twice change the phone numbers assigned

to them, as a precaution against improper MPD searches of his personal data. Additionally, Mr.

Kelley-Chung was rendered unable to license any of the images or recordings on the seized

cameras and their storage for a period over two months, at which time their timeliness and news-

worthiness were greatly diminished. All of these disruptions directly affected Mr. Kelley-

Chung’s income as a freelance journalist and infringed his First and Fourth Amendment rights.

       69.     The seizure of Mr. Kelley-Chung’s photographic equipment and cellphone, and

their contained storage media, and the failure to promptly return that property upon his release

from custody, was undertaken maliciously without due process or probable cause.




                                                 18
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 19 of 30




       70.     As a result of his arrest and detention, Mr. Kelley-Chung suffered psychological

trauma, increased anxiety, flashbacks, and weeks of nightmares.

                                             COUNT I
  Section 1983 Claim for Violation of Plaintiff’s First and Fourteenth Amendment Rights
                                  (ALL DEFENDANTS)

       71.     Mr. Kelley-Chung repeats and realleges the allegations in the foregoing

Paragraphs as if fully set forth herein.

       72.     Observing and recording police activity in public is fully protected by the free

speech and free press clauses of the First Amendment to the United States Constitution, as

applied to the District of Columbia under the Fourteenth Amendment.

       73.     By arresting Mr. Kelley-Chung without probable cause, and thereafter detaining

him, while he was recording protest and police activity in public, the Defendant MPD Officers

violated Mr. Kelley-Chung’s clearly established First Amendment rights.

       74.     The seizure of and prolonged failure to return Mr. Kelley-Chung’s photography

equipment, storage media, and images and recordings they contained violated Mr. Kelley-

Chung’s clearly established First Amendment rights.

       75.     The Defendant MPD Officers and Officials violated a clearly established consti-

tutional right of which all MPD police officers knew, or of which reasonable law enforcement

officers should have known, rendering them liable to Mr. Kelley-Chung under 42 U.S.C. § 1983.

       76.     The Officers acted with reckless and callous indifference to Mr. Kelley-Chung’s

First Amendment rights.

       77.     The denial of constitutional rights is irreparable injury per se, and Mr. Kelley-

Chung is entitled to declaratory and injunctive relief.




                                                 19
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 20 of 30




       78.     As a direct and proximate result of the actions of the MPD Officers and Officials,

Mr. Kelley-Chung suffered psychological trauma, increased anxiety, flashbacks, and weeks of

nightmares, as well as economic and professional injuries.

       79.     As a direct and proximate result of all of the violations of Mr. Kelley-Chung’s

First Amendment rights, he suffered damages, including:

               a.      Damage to his personal and professional reputation;

               b.      Loss of earnings and earning capacity;

               c.      Psychological and emotional injury, past and future; and

               d.      Degradation, humiliation, mental anguish, suffering and embarrassment.

                                        COUNT II
 Section 1983 Claim for Violation of Plaintiff’s Fourth and Fourteenth Amendment Rights
                                  (ALL DEFENDANTS)

       80.     Mr. Kelley-Chung repeats and realleges the allegations in the foregoing

Paragraphs as if fully set forth herein.

       81.     Under the Fourth Amendment to the United States Constitution, as applied to

the District of Columbia under the Fourteenth Amendment, Mr. Kelley-Chung has a right to be

free from unreasonable searches and seizures.

       82.     The Defendant MPD Officers violated Mr. Kelley-Chung’s clearly established

Fourth Amendment right to be free from unreasonable seizures by arresting and detaining Mr.

Kelley-Chung, and by seizing his photography equipment, storage media, and images and

recordings they contained, without probable cause to believe Mr. Kelley-Chung was engaged in

any criminal activity. Robbins v. City of Des Moines, --- F.3d ---, 2021 WL 28091 (8th Cir. Jan.

5, 2021).

       83.     The MPD Doe Officials violated Mr. Kelley-Chung’s clearly established Fourth

Amendment right to be free from unreasonable seizures by retaining after his release from



                                                20
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 21 of 30




custody Mr. Kelley-Chung’s photography equipment, storage media, and images and recordings

they contained, without probable cause or legal justification to retain the property; this unlawful

retention of Mr. Kelley-Chung’s property endured for a period of 10 full weeks.

       84.     The conduct of the Officers and Officials violated clearly established constitu-

tional rights of which all MPD police officers knew, or of which reasonable police officers

should have known, rendering them liable to Mr. Kelley-Chung under 42 U.S.C. § 1983.

       85.     The Officers and Officials acted with reckless and callous indifference to Mr.

Kelley-Chung’s First and Fourth Amendment rights.

       86.     The denial of constitutional rights is irreparable injury per se, and Mr. Kelley-

Chung is entitled to declaratory and injunctive relief.

       87.     As a direct and proximate result of the actions of the MPD Officers and Officials,

Mr. Kelley-Chung suffered psychological trauma, increased anxiety, flashbacks, and weeks of

nightmares, as well as economic and professional injuries.

       88.     As a direct and proximate result of all of the violations of Mr. Kelley-Chung’s

Fourth Amendment rights, he suffered damages, including:

               a.      Damage to his personal and professional reputation;

               b.      Loss of earnings and earning capacity;

               c.      Psychological and emotional injury, past and future; and

               d.      Degradation, humiliation, mental anguish, suffering and embarrassment.

                                        COUNT III
                                 Section 1983 Monell Claim
                           (DEFENDANT DISTRICT OF COLUMBIA)

       89.     Mr. Kelley-Chung repeats and realleges the allegations in the foregoing

Paragraphs as if fully set forth herein.




                                                 21
             Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 22 of 30




       90.     In arresting Mr. Kelley-Chung while he was filming protest and police activity in

public, and seizing and retaining his photography equipment, storage media, and images and

recordings they contained, the Defendant MPD Officers and Officials violated Mr. Kelley-

Chung’s clearly established rights under the First, Fourth, and Fourteenth Amendments to the

United States Constitution.

       91.     At all times relevant to this complaint, the Officers and Officials were acting

under color of the laws of the District of Columbia.

       92.     At the time of Mr. Kelley-Chung’s unlawful arrest, the MPD’s “official” policy

required MPD officers to allow photography and recording in settings in which an individual has

a legal right to be present so long as it does not interfere with police officer safety. Detention of

such individuals, or demands that they produce identification are not permitted.

       93.     At the time of Mr. Kelley-Chung’s unlawful arrest, the MPD’s “official” policy

for “events” such as the George Floyd and police-brutality protests was to establish a perimeter

but to allow the news media “maximum access” that is reasonably possible.

       94.     Nonetheless, the Defendant Officers interfered with and prevented Mr. Kelley-

Chung’s activities as a journalist and documentarian by arresting him and by confiscating his

photography equipment, storage media, and images and recordings they contained.

       95.     At all times relevant to this complaint, notwithstanding its written policies on the

subject, the District of Columbia had a custom and practice of allowing MPD officers to obstruct

and/or prevent members of the media and public from recording protest and police activity in

public locations, in violation of the First Amendment, as evidenced by the actions of Defendants

Bagshaw, McCloskey and Brown, and of the Defendant John Doe Officers, whose conduct the

MPD effectively sanctioned and endorsed.




                                                 22
               Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 23 of 30




        96.      On information and belief, the District of Columbia failed to supervise and

discipline its officers for unlawfully interfering with the First Amendment right of the public and

press to record public scenes of police activity, displaying deliberate indifference to its citizens’

constitutional rights.

        97.      At the time of Mr. Kelley-Chung’s unlawful arrest, the MPD’s “official” policy in

its Video Recording General Order prohibited the warrantless seizure of property such as Mr.

Kelley-Chung’s photography equipment, storage media, and the images and recordings they

contained, unless there was probable cause to believe the property holds contraband or evidence

of a crime and either the exigencies of the circumstances, or some other recognized exception to

the warrant requirement, demands seizure of the property.

        98.      Otherwise, if officers have probable cause to believe a camera or other device

contains images or sounds are evidence of criminal acts, they may only request the voluntary

surrender of the device or recording medium, or that the owner transmit the images or sounds to

the officer. Such consent must be given voluntarily and officers may not force the surrender of

possession of any recording device or any information thereon. Absent exigent circumstances,

determinations of which must be made by the CID Watch Commander, officers must obtain a

search warrant before viewing photographs or listening to recordings on a camera or memory

chip that has been seized.

        99.      The MPD’s “official” policy also requires that when a decision is made to not

paper a case, as with Mr. Kelley-Chung, personal property of the arrestee is to be returned.

        100.     The MPD’s policy makes no accommodation for seized property that comprises

implements or outputs of First Amendment activity, and despite its “official” policy, the MPD’s

custom and practice allows such First Amendment-protected property to be retained for months,




                                                 23
               Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 24 of 30




notwithstanding that doing so prevents its owner’s use in exercising free speech and press rights

protected by the United States Constitution.

        101.     Despite official MPD policies, in connection with Mr. Kelley-Chung’s arrest, the

Defendant Officers seized his photography equipment, storage media, and images and recordings

they contained, and the Defendant Police Officials retained that property for 10 weeks after Mr.

Kelley-Chung’s release.

        102.     At all times relevant to this complaint, notwithstanding its written policies on the

subject, the District of Columbia had a custom and practice of allowing MPD officers to seize

such equipment and recordings, in violation of the First Amendment, as evidenced by the actions

of Defendants Bagshaw, McCloskey and Brown, and of the Defendant John Doe Officers, whose

conduct the MPD effectively sanctioned and endorsed.

        103.     On information and belief, the District of Columbia failed to adequately train its

officers in its Video Recording General Order, in its Property General Order or with respect to

the First and Fourth Amendment rights of the public and press in their photography equipment,

storage media and audiovisual recordings, displaying deliberate indifference to its citizens’ con-

stitutional rights.

        104.     On information and belief, the District of Columbia failed to supervise and

discipline its officers for unlawfully interfering with the First and Fourth Amendment rights of

the public and the press in photography equipment, storage media and audiovisual recordings,

displaying deliberate indifference to its citizens’ constitutional rights.

        105.     These unconstitutional policies, customs and practices of the District of Columbia

were the moving force behind the violation of Mr. Kelley-Chung’s constitutional rights by the

John Doe Officers and Officials and the MPD.




                                                  24
                 Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 25 of 30




          106.     As a direct and proximate result of the District of Columbia’s unconstitutional

policies, customs and practices, Mr. Kelley-Chung suffered damages, including:

                   a.     Damage to his personal and professional reputation;

                   b.     Loss of earnings and earning capacity;

                   c.     Psychological and emotional injury, past and future;

                   d.     Degradation, humiliation, mental anguish, suffering and embarrassment.

                                            COUNT IV
                        Section 2000aa Claim – Privacy Protection Act of 1980
                                       (ALL DEFENDANTS)

          107.     Mr. Kelley-Chung repeats and realleges the allegations in the foregoing

Paragraphs as if fully set forth herein.

          108.     The seizure of Mr. Kelley-Chung’s photography equipment, storage media, and

images and recordings they contained by the MPD Officers constituted a search and/or seizure of

work product materials from Mr. Kelley-Chung, whom the officers were aware was a photojour-

nalist.

          109.     This seizure of Mr. Kelley-Chung’s photography equipment, storage media, and

images and recordings they contained by the MPD Officers, and the ensuing deprivation for over

10 weeks while the MPD Officials retained the property, violated the Privacy Protection Act of

1980, 42 U.S.C. § 2000aa.

          110.     The Officers and other members of the MPD who had access to Mr. Kelley-

Chung’s photography equipment, storage media, and images and recordings they contained,

acted with reckless and callous indifference to Mr. Kelley-Chung’s federally protected rights.

          111.     By reason of these seizures of his photography equipment, storage media, and

images and recordings they contained, Mr. Kelley-Chung suffered actual damages, including the

loss of licensing fees from his inability to license time-sensitive footage to news organizations.



                                                  25
               Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 26 of 30




                                             COUNT V
                                False Arrest and False Imprisonment
                                       (ALL DEFENDANTS)

        112.     Mr. Kelley-Chung repeats and realleges the allegations in the foregoing

Paragraphs as if fully set forth herein.

        113.     The Defendant MPD Officers Bagshaw, McCloskey and Brown, and the MPD

John Doe Officers, were on notice and informed that Mr. Kelley-Chung was a photojournalist

covering the protest activity that the Officers were monitoring.

        114.     The Officers, who could not have had a reasonable belief held in good faith that

their conduct was lawful, nor any rational reason to believe Mr. Kelley-Chung was commit-

ting any crime or was about to commit any crime, nonetheless approached Mr. Kelley-Chung

and placed him under arrest.

        115.     Mr. Kelley-Chung’s arrest was made without a warrant or legal justification.

        116.     Mr. Kelley-Chung’s arrest was made without probable cause.

        117.     The fact that Mr. Kelley-Chung was recording protest activity and/or police

action did not constitute probable cause needed to make a warrantless arrest, nor did it provide

legal justification for the arrest.

        118.     The Officers intended to confine Mr. Kelley-Chung and deprive him of his liberty

when they arrested and placed him in police custody without probable cause under any objective

standard.

        119.     These actions were flagrant, malicious, willful, wanton and reckless, and dis-

played a high degree of moral culpability.

        120.     The Officers’ conduct was committed within the scope of their employment by

the District of Columbia, and their actions were approved, consented to, and ratified by superior

officers of the MPD acting within the scope of their employment.


                                                 26
              Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 27 of 30




       121.     As a direct and proximate result of the foregoing, Mr. Kelley-Chung suffered

damages, including:

                a.     Damage to his personal and professional reputation;

                b.     Loss of earnings and earning capacity;

                c.     Psychological and emotional injury, past and future; and

                d.     Degradation, humiliation, mental anguish, suffering and embarrassment.

                                           COUNT VI
                                           Conversion
                                       (ALL DEFENDANTS)

       122.     Mr. Kelley-Chung repeats and realleges the allegations in the foregoing

Paragraphs as if fully set forth herein.

       123.     The Defendant Officers Bagshaw, McCloskey and Brown, and the MPD John

Doe Officers who arrested Mr. Kelley-Chung, seized personal property consisting of a Nikon

D7100 camera body with an SD card and an 18-140mm lens, a Fuji XT3 camera body with an

SD card and 18-55mm lens, and a black Samsung Galaxy S10e smartphone, all of which were in

Mr. Kelley-Chung’s rightful possession.

       124.     The Officers’ August 13, 2020 seizure of Mr. Kelley-Chung’s photography

equipment, storage media, and the images and recordings they contained constituted unlawful

exercise of control and dominion over same, thereby depriving Mr. Kelley-Chung of his rights to

his property.

       125.     The MPD John Doe Officials wrongfully retained Mr. Kelley-Chung’s photo-

graphy equipment, storage media, and the images and recordings they contained upon his release

from custody on August 14, 2020, and thereafter refused to surrender the equipment to him for

ten weeks, until October 23, 2020, thus depriving Mr. Kelley-Chung of his rights to his property.




                                               27
              Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 28 of 30




       126.     The MPD’s seizure of Mr. Kelley-Chung’s property and subsequent retention of

it for a period of ten weeks was a substantial deprivation of chattel of which Defendants were in

wrongful possession throughout that period.

       127.     As a direct and proximate result of the foregoing, Mr. Kelley-Chung suffered

damages, including:

                a.     Loss of earnings and earning capacity; and

                b.     Costs incurred to replace the equipment, and to protect against further
                       incursion by MPD personnel, to allow continued functioning in his
                       occupation as a photojournalist.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Kian Kelley-Chung requests relief as follows:

       (a)      A declaratory judgment that Mr. Kelley-Chung’s arrest for recording public

                protest and police activity in a public location, and seizure of his equipment,

                violated his clearly established constitutional rights under the First, Fourth, and

                Fourteenth Amendments to the United States Constitution;

       (b)      A declaratory judgment that the confiscation and ensuing ten-week retention of

                Mr. Kelley-Chung’s photography equipment, storage media, and images and

                recordings they contained, violated his clearly established constitutional rights

                under the First, Fourth, and Fourteenth Amendments to the United States

                Constitution and the Privacy Protection Act, 42 U.S.C. § 2000aa;

       (c)      An award of compensatory damages against defendants jointly and severally, in

                an amount to be determined by a jury at trial, for damages Mr. Kelley-Chung

                suffered in the form of deprivation of his First Amendment rights; diminished

                personal and professional reputation; lost earnings and earning capacity;




                                                28
      Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 29 of 30




        psychological and emotional injury; and degradation, humiliation, mental

        anguish, suffering and embarrassment;

(d)     Pursuant to 42 U.S.C. § 2000aa-(6)(a) and (f), an award against the defendants

        jointly and severally of actual damages, in an amount to be determined by a jury

        at trial, as suffered by Mr. Kelley-Chung as result of the unlawful seizure of his

        photography equipment, storage media, and images and recordings they

        contained;

(e)     Punitive damages in an amount to be determined by a jury at trial;

(f)     Injunctive relief (i) barring the District of Columbia from arresting, detaining,

        obstructing or otherwise interfering with journalists and members of the public

        who are engaged in recording protest and police activity in public places; and

        (ii) directing the District of Columbia to develop and implement, with the Court’s

        oversight, appropriate training and procedures to test its effectiveness on the

        ground and for appropriately disciplining those who breach their training;

(g)     Injunctive relief (i) barring the District of Columbia from improperly and

        unconstitutionally seizing, retaining and/or searching property that comprises

        implements or outputs of First Amendment activity; and (ii) directing the District

        of Columbia to develop and implement, with the Court’s oversight, an effective,

        comprehensive policy to protect the First and Fourth Amendment rights of

        the press when property is seized from them in connection with arrests and/or

        detention;

(h)     Pursuant to 42 U.S.C. §§ 1988 and 2000aa-6(f), an award of the costs and

        expenses of prosecuting this action, including reasonable attorney’s fees; and




                                        29
            Case 1:21-cv-00116 Document 1 Filed 01/13/21 Page 30 of 30




      (i)     Such other relief that this Court may deem just, proper, and appropriate.

DATED: January 13, 2021.

                                     By:        /s/ Robert Corn-Revere
                                           Robert Corn-Revere (DC Bar #375415)
                                           bobcornrevere@dwt.com
                                           Ronald G. London (DC Bar #456284)
                                           ronnielondon@dwt.com
                                           DAVIS WRIGHT TREMAINE LLP
                                           1301 K Street, N.W., Suite 500 East
                                           Washington, D.C. 20005
                                           Telephone: (202) 973-4200

                                           Counsel for Plaintiff


                                  JURY TRIAL DEMAND
      Plaintiff hereby requests a trial by jury on all paragraphs and counts.


                                                                                                                               /s/ Robert Corn-Revere
                                            ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___




                                                                       30
